IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                                 FOR THE FIFTH CIRCUIT                           Fifth Circuit

                                                                              FILED
                                      _____________________             December 15, 2008
                                          No. 08-40444
                                       Summary Calendar               Charles R. Fulbruge III
                                      _____________________                   Clerk


IN THE MATTER OF: VERNON LEE LAUX;
PAMELA SUE LAUX
                                                                                        Debtors
-----------------------------------------
BUCKEYE RETIREMENT CO LLC LTD
                                                                                     Appellant
v.

VERNON LEE LAUX; PAMELA SUE LAUX

                                                                                     Appellees


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                     (4:07-CV-181)

Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
            Appellant Buckeye Retirement Co. LLC, Ltd. (“Buckeye”), as successor

in interest to the Cadle Company, appeals the judgment of the bankruptcy

court, as affirmed by the district court, rejecting Buckeye’s claim that a debt



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
owed to it by Appellees Vernon Lee Laux and Pamela Sue Laux (“Debtors”)

should not be discharged in their bankruptcy. The gravamen of Buckeye’s

contention is that the Debtors’ original Schedules and Statements of

Financial Affairs were knowingly false by virtue of omissions and

misrepresentations and that these errors should not be deemed cured by

revised filings.

      We are satisfied by our review of the record on appeal, including the

facts and the law as set forth in the briefs of the parties, the Magistrate

Judge’s Findings of Fact and Conclusions of Law, and the district court’s

Memorandum Opinion & Order affirming the bankruptcy court’s rejection of

Buckeye’s opposition to the discharge of the subject debts, that the rulings of

those courts are correct. For essentially the reasons set forth by the district

court in its careful and exhaustive opinion, the judgment of the bankruptcy

court is, in all respects,

AFFIRMED.




                                      2